Citation Nr: 0827417	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty for around 15 months 
from May 1945 to July 1946.  He had overseas service in Guam, 
but no combat service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The veteran's 
request for an advance on the docket was granted by the Board 
in March 2007.  In April 2007, the Board remanded the appeal 
to collect VA treatment records and provide a VA audiometric 
examination with record review and request for opinions, and 
this development was completed in full on remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).    The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
and equitable disposition of the issues on appeal has been 
requested or obtained.  

2.  Hearing loss and tinnitus were not demonstrated by any 
objective medical or other evidence at any time during or for 
over five decades after active military service, and the only 
competent clinical opinion on file is against a finding that 
hearing loss and tinnitus, first objectively shown over 53 
years after service in 2000, is attributable to any incident, 
injury, disease or exposure during military service. .  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 110, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The veteran was provided formal VCAA notice in October 2005, 
prior to the issuance of the February 2006 rating decision 
now on appeal.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Additional VCAA notices were provided the 
veteran during the appeal in March 2006 and April 2007.  

The initial VCAA notice informed the veteran of the specific 
type of evidence necessary to substantiate his claim, 
including records of past medical treatment, statements from 
persons who knew him when he was in service, any disability 
he had while he was in service, records and statements from 
service medical personnel, employment physical examinations, 
medical evidence from hospitals, clinics and private 
physicians, and insurance examination reports.  

The service medical and personnel records were collected for 
review.  The veteran reported he had never sought treatment 
for hearing loss or tinnitus, until more recently by VA and, 
on remand, records of the veteran's outpatient treatment from 
2000 forward were collected.  The veteran was provided a VA 
audiometric examination with record review and a request for 
production of opinions consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d), on remand in April 2008.  All known evidence has 
been collected and VCAA is satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss and tinnitus), which are 
shown to have become manifest to a compensable degree within 
one year after service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds at the relevant frequencies for speech at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second) is 
40 decibels or greater, or when the auditory thresholds for 
at least three of these relevant frequencies are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Additionally, the US Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that threshold levels above 20 
decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis:  The veteran filed his initial claim for service 
connection for hearing loss and tinnitus in June 2005, at age 
78, some 59 years after he was separated from military 
service. He wrote that he believed his disabilities began 
during service in "1946," as a result of operating a Navy 
bulldozer, exposure to other heavy diesel equipment, and 
"pulling guard duty for over six months."  He later wrote 
that he had never sought or required treatment or evaluation 
for hearing loss or tinnitus at any time during service or 
for many years after service until seen more recently by VA.  
The veteran submitted no medical or other evidence in his 
behalf, other than his allegation that he has hearing loss 
and tinnitus at present which he believed was attributable to 
exposure to acoustic trauma during service

The service medical records reveal normal hearing (15/15) by 
whispered and/or spoken voice at both enlistment and 
separation.  There were no complaints or findings of hearing 
loss, tinnitus, ear problems or infections during service.   

The first objective evidence of hearing loss for VA purposes 
and tinnitus is reflected in a VA audiometric consult 
performed in December 2000,when the veteran was age 73, and 
some 53 years after he was separated from military service.  
there was no opinion about etiological origin.  Outpatient 
records from this point forward note hearing loss, and one 
records notes the veteran was a truck line owner. 

Pursuant to Board remand, the veteran was provided a VA 
audiometric examination in April 2008, which included a 
review of the record.  The veteran's post-service occupations 
were recorded as, "construction, at a casket factory, 
welding booth at General Motors, and moving mobile homes."  
Current testing revealed the veteran had bilateral hearing 
loss for VA purposes at 38 C.F.R. § 3.385, by both the pure 
tone decibel thresholds for speech, and by speech 
discrimination testing.  It was also noted that the veteran 
had a normal tympanogram for the right ear, but an abnormal 
"type C" for the left ear, and the diagnosis was 
sensorineural hearing loss for the right ear, but a "mixed" 
hearing loss for the left ear.  The audiologist wrote that it 
was less than likely as not that either hearing loss or 
tinnitus at present were attributable to incidents of service 
because testing during service was normal, the veteran had an 
extensive post-service loud noise occupational history, and 
that left ear "mixed" hearing loss was not consistent with 
a purely noise induced causation.  The audiologist 
acknowledged that whispered voice testing during service did 
not scientifically rule out possible hearing loss. 

A clear preponderance of the evidence on file is against the 
veteran's claim.  The objective evidence on file shows no 
hearing loss or tinnitus during or for over 50 years after 
the veteran was separated from service.  While hearing 
testing during service was by unscientific whispered and/or 
spoken voice, this was the standard at the time, and it is 
nonetheless evidence of normal hearing.  The fact that the 
examining audiologist said such testing could not 
scientifically rule out a degree of hearing loss is 
suggestive of a mere possibility, but this does not amount to 
an equipoise of evidence for and against the claim, as argued 
by the representative.  

The only competent clinical opinion on file is against both 
claims.  Although the veteran may well have been exposed to a 
loud noise environment from operating heavy equipment during 
service, his period of service covered no more than 15 
months, some of which was training, ship transport to and 
from Guam, and he reported some 6 months of guard duty, which 
is certainly not known to present a loud noise environment.  
Conversely, the veteran has consistently reported post-
service occupational pursuits for many decades after service 
all of which present a significant degree of a loud noise 
environment.  Months of noise exposure in service followed by 
decades of such exposure after service is evidence against 
both claims.  The veteran is not shown to have the requisite 
medical expertise to provide a competent clinical opinion 
that hearing loss and tinnitus first objectively and 
medically confirmed in 2000 is attributable to incidents over 
50 years earlier.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).


ORDER

Entitlement to service connection for hearing loss and 
tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


